IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009

                                      No. 08 - 10567                   Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

GONZALO LOYA-SOTELLO also known as, Armando Gomez-Sotelo

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                for the Northern District of Texas Abilene Division
                                No. 1:08-CR-001-C


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.